Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-19 are pending in this application. This application is a national stage entry of PCT/EP2018/085470, filled on 12/18/2018. This application claims foreign priority to DE 10 2017 130 600.5, filed on 12/19/2017 in Germany.
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 and 16, and subsequent species election of silver in claim 5 among claims 5 and 16, in the reply filed on 09/19/2022, is acknowledge. Applicants have introduced new claim 19. Therefore, the election of group I now encompasses claims 1-10, 16, and 19. 
The traversal is on the ground(s) that there is no search burden. This is not found persuasive because search burden being undue is a moot argument for lack of unity issue.  Undue search burden is not an issue in a lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 
Claims 1-10 and 19 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The recitation of "O2 permeability of 1000 cm3/(day*bar)" renders the claim indefinite. The unit of gas permeability is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 according to Yasuda et al. (Units of Gas Permeability Constants, Journal of Applied Polymer Science, VOL. 19, 2529-2536 (1975)), cm3 in place of “the amount of gas” for volumetric gas permeability. The recited unit of gas permeability of “cm3/(day*bar)” does not indicate the thickness of the membrane (transport control layer) and the membrane (transport control layer) area. Thus, it is unclear and indefinite as to how the "O2 permeability of 1000 cm3/(day*bar)", herein is encompassed with regard to the thickness and the area of the membrane (transport control layer).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 9, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagener et al. (US 2009/0035341 A1).
Wagener et al. meet all of the limitations of claims 1-5, 7, 10, and 19. Wagener et al. disclose a solid substrate first being coated with a layer of metallic Ag particles with a mean particle size of between 10 and 20 nm and thickness of the Ag coating layer of approximately 20 nm (thus 100% of the silver particles ≤ approximately 20 nm); second, being coated with transport control layer, with a thickness of 45 nm, of hexamethyl disiloxane using a plasma polymerization (after-glow PE-CVD) (example 1). The ratio between the transport control layer and the limiting size (>95% Ag particles size) being calculated to be 2.25 (45/20=2.25). 
Although Wagener et al. do not specify the detail of the method of after-glow PE-CVD recited in the instant claim 19; the instant claim 19 is a product-by-process claim. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. As discussed above the after-glow PE-CVD deposited transport control layer disclosed by Wagener et al. having the same material and thickness on the same silver particulate layer as the claimed. The burden is shifted to the applicant to provide evidence to demonstrate that the structure of the claimed transport control layer resulted from the said process is different from that of transport control layer disclosed in the prior art. See MPEP 2113 [R-1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wagener et al. (US 2009/0035341 A1).
The teachings of Wagener et al. are discussed above and applied in the same manner.
Wagener et al. do not specify the concentration of Ag particles in claim 6.
It is reasonable to assume Ag particles covers from about 1 to about ½ of the surface according to figure 1 of Wagener et al., if the particles are counted as a single layer. The concentration of Ag particle is calculated to be about 3.499-6.99 μg/cm2 based on Ag particles with 10 nm size (diameter, r=5 nm (5X10-7 cm)): 
the area of the great circle of each Ag particle is 25 π X 10-14 cm2 (A = π r2 = 25 π X 10-14 cm2),
number of Ag particles having 1 cm2 great circle area is (4/ π) X 1012 (1 cm2 / (25 π X 10-14 cm2)), 
volume of each Ag particles is V = 4/3 π r3 = (5/3) π X 10-19 cm3, 
the total volume of all Ag particles having 1 cm2 great circle area is 6.67 X 10-6 cm2 ((5/3) π X 10-19 cm3) X (4/ π) X 1012 = (2/3) X 10-6 cm3); and 
the weight of all Ag particles having 1 cm2 great circle area is 6.99 μg (10.49 g/cm3 X (2/3) X 10-6 cm3 = 6.99 X 10-6 g) and the weight of all Ag particles having ½ of 1 cm2 great circle area is 3.499 μg.
Wagener et al. are silent about a 50% H2O2 solution decolorizing the layer at 25 °C in the instant claim 9; however, treating the claimed material with a 50% H2O2 solution at 25 °C is a test done on the claimed material which is not part of the claimed material.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612